EXAMINER'S AMENDMENT
1.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Scott  Gregory Herrman on 6/10/22.

The application has been amended as follows: 
The following claims have been amended:

1. 	(Currently Amended) 
Amend claim 1 lines 13-14 to recite “- d) in a condition that [if] around said at least one of the primary hole and said dilution hole: ”

Amend claim 1 line 16 to recite “- -d2 where distances between a perimeter of said hole-free zone 

Amend claim 1 line 18-19 to recite “considered around said at least one of said primary hole and said dilution hole, then: 
---d21) at least some of the”
Amend claim 1 line 29-30 to recite “a shape of said at least one 

8.       (Currently Amended)
Amend claim 8 line 3 to recite “- in a condition 

9.    (Currently Amended)  The method according to claim 1, wherein in a condition that:
- 
- is no longer complied with 

- at least one repetition of step d21) comprising a virtual reintegration of more or less multi-perforation holes than in the previous step d21), 
- then a repetition of the steps d22) and e).	


Reasons for Allowance
2.	The following is an examiner’s statement of reasons for allowance: 
Claims 1-9 are allowed for reasons previously indicated in the Ex-Parte Quayle Action mailed 2/3/22. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIRVANA DEONAUTH whose telephone number is (571)270-5949. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on 5712724526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NIRVANA DEONAUTH/Primary Examiner, Art Unit 3726